MEMORANDUM OF DECISION.
Jean Boutilier appeals from a judgment of conviction entered by the Superior Court (York County) after a bifurcated trial in which a jury convicted her of aggravated assault, 17-A M.R.S.A. § 208(1)(A) (1983), and the trial justice, in the jury-waived second stage of the trial, rejected her insanity defense. Contrary to the first contention on appeal, we find no error in the trial court’s exclusion of certain expert testimony as to Boutilier’s state of mind. See State v. Murphy, 496 A.2d 623, 631 (Me.1985). Furthermore, viewing the evidence in the light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the offense of aggravated assault. See State v. Dionne, 505 A.2d 1321, 1323 (Me.1968).
The entry is:
Judgment affirmed.
All concurring.